DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9954955. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, U.S. Patent No. 9954955 claims a shared radar sensing and communications system for a vehicle (claim 14), the system comprising: a transmitter configured to modulate radio signals based on a first spreading code, wherein the first spreading code is defined at least in part by a first plurality of information bits, wherein the first plurality of information bits encodes selected information, and wherein the transmitter is configured to transmit the modulated radio signals (claim 14); and a receiver configured to receive at least one of: a first radio signal that includes the transmitted radio signals transmitted by the transmitter and reflected from objects in an environment, wherein said receiver is operable to process the first radio signal to detect objects in the environment; and a second radio signal transmitted from another system, wherein said second radio signal carries a second plurality of information bits, wherein said receiver is operable to process the second radio signal to determine the second plurality of information bits, and wherein the second plurality of information bits are encoded with information selected by the other system (claim 14).
With respect claim 12, U.S. Patent No. 9954955 claims method for managing a shared radar sensing and communications system, the method comprising: providing a transmitter configured to modulate radio signals based on a first spreading code, wherein the first .
Claims 1-4, 10-12, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-9, 12-13 of U.S. Patent No. 9954955 in view of KIM (KR 101010522). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, U.S. Patent No. 9954955 claims a shared radar sensing and communications system for a vehicle (claim 1), the system comprising: a transmitter configured to modulate radio signals based on at least in part by a first plurality of information bits, wherein the first plurality of information bits encodes selected information, and wherein the transmitter is configured to transmit the modulated radio signals (claim 1);  a receiver configured to receive at least one of: a first radio signal that includes the transmitted radio signals transmitted by the transmitter and reflected from objects in an environment, wherein said receiver is operable to process the first radio signal to detect objects in the environment (claim 1); a second radio signal transmitted from another system, wherein said second radio signal carries a second plurality of information bits, wherein said receiver is operable to process the second radio signal to determine the second plurality of information bits, and wherein the second plurality of information bits are encoded with information selected by the other system (claim 1). 
U.S. Patent No. 9954955 does not claim a transmitter configured to modulate radio signals based on a first spreading code. Kim teaches a transmitter configured to modulate radio signals based on a first spreading code (a spreading code for spreading and transmitting a radar signal). It would have been obvious to modify U.S. Patent No. 9954955 because it is merely a substitution of a well-known radar signals used to determine information about the environment with no new or unexpected results.
With respect to claim 1 and 12, since the receiver is configured to receive one of a first radio signals and a second radio signal, the claim does not require the second radio signal. In the interest of compact prosecution, if claim 1 and 12 were amended to include the second radio signal, it would be rejected as follows. U.S. Patent No. 9954955 claims a second radio signal transmitted from another system, wherein said second radio signal carries a second plurality of information bits, wherein said receiver is operable to process the second radio signal to determine the second plurality of information bits, and wherein the second plurality of information bits are encoded with information selected by the other system claim 1.
With respect to claim 2, U.S. Patent No. 9954955 claims the first plurality of information bits are mapped to one of +1 and -1, and used to modulate or multiply the radio signals (claim 6).
With respect claim 3, U.S. Patent No. 9954955 claims the first plurality of information bits are arranged in a block structure with a series of preamble bits followed by a finite quantity of information bits (claim 8).
With respect claim 4, U.S. Patent No. 9954955 
With respect claim 10, U.S. Patent No. 9954955 claims the second plurality of information bits carries information related to at least one object that is not detected by the receiver and that is detected by the other system (claim 12).
With respect claim 11, U.S. Patent No. 9954955 claims a display, wherein the display is configured to display information related to the at least one object that is not detected by the receiver but that is detected by the other system (claim 13).
With respect claim 12, U.S. Patent No. 9954955 claims method for managing a shared radar sensing and communications system, the method comprising: providing a transmitter configured to modulate radio signals based on a first spreading code, wherein the first spreading code is defined at least in part by a first plurality of information bits; selecting the first plurality of information bits to encode selected information for transmission; transmitting the modulated radio signals with the transmitter; providing a receiver configured to receive at least one of: a first radio signal that includes the transmitted radio signals transmitted by the transmitter and reflected from objects in an environment; and a second radio signal transmitted from another system, wherein said second radio signal carries a second plurality of information bits; processing, with the receiver, the second radio signal to determine the second plurality of information bits, and wherein the second plurality of information bits are encoded with information selected by the other system (claim 1). U.S. Patent No. 9954955 does not claim a transmitter configured to modulate radio signals based on a first spreading code. Kim teaches a transmitter configured to modulate radio signals based on a first spreading code (a spreading code for spreading and transmitting a radar signal). It would have been obvious to modify U.S. Patent No. 9954955 because it is merely a substitution of a well-known radar signals used to determine information about the environment with no new or unexpected results.
With respect claim 16, U.S. Patent No. 9954955 
With respect claim 17, U.S. Patent No. 9954955 claims a display configured to display information related to the at least one object that is not detected by the receiver but that is detected by the other system (claim 13).
Claims 5-9, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9954955 in view of Sakuma (US 20090237293). Claims 1 and 12 are rejected as described above.
With respect claim 5, Sakuma (US 20090237293) Sakuma teaches the other system is another radar sensing system (para 23, the inter-vehicle communication devices 11 equipped in other vehicles). It would have been obvious to modify U.S. Patent No. 9954955 to include the other system is another radar sensing system because it would allow communication between the two vehicles to help prevent an collision.
With respect claim 6, U.S. Patent No. 9954955 claims the first plurality of information bits carries information related to at least one object that is detected by the receiver and is not detected by the other radar sensing system (claim 12).
With respect claim 7 and 18, Sakuma teaches a plurality of transmitters (fig 1, items 13 and 21), wherein a first subset of transmitters of the plurality of transmitters are used in the detection of objects in the environment (fig 1, item 21), and wherein a second subset of transmitters of the plurality of transmitters are used to communicate information bits to another radar sensing system (fig 1, item 13). IT would have been obvious to modify U.S. Patent No. 9954955 to include a plurality of transmitters wherein a first subset of transmitters of the plurality of transmitters are used in the detection of objects in the environment and wherein a second subset of transmitters of the plurality of transmitters are used to communicate information bits to another radar sensing system because it is merely a substitution of the transmitter of U.S. Patent No. 9954955 with the transceiver system of Sakuma with no new or unexpected results.
With respect claim 8 and 19, Sakuma teaches the second subset of transmitters of the plurality of transmitters is configured to transmit with a narrowed focus in a direction of the other U.S. Patent No. 9954955 to include the second subset of transmitters of the plurality of transmitters is configured to transmit with a narrowed focus in a direction of the other radar sensing system and wherein the first subset of transmitters of the plurality of transmitters is configured to transmit with a broad focus away from the equipped vehicle because it would allow the device to determine a wide view of the environment and narrowly communication information with just one other vehicle in the area producing a stronger signal.
With respect claim 9 and 20, Sakuma teaches a plurality of receivers, wherein a first subset of receivers of the plurality of receivers are used in the detection of objects in the environment (fig 1, item 21), and wherein a second subset of receivers of the plurality of receivers are used to receive the second plurality of information bits from the other transmitter (fig 1, item 13). IT would have been obvious to modify U.S. Patent No. 9954955 to include a plurality of receivers, wherein a first subset of receivers of the plurality of receivers are used in the detection of objects in the environment and wherein a second subset of receivers of the plurality of receivers are used to receive the second plurality of information bits from the other transmitter because it is merely a substitution of the transmitter of U.S. Patent No. 9954955 with the receiver system of Sakuma with no new or unexpected results.
Claims 13-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9954955 in view of Cheng et al (US 20070096885). Claim 1 are rejected as described above.
With respect claim 13, Cheng teaches sequentially receiving, with the receiver, both the first radio signal and the second radio signal (fig 1 shows RFCRW signal and the BCRW signal U.S. Patent No. 9954955 to include sequentially receiving, with the receiver, both the first radio signal and the second radio signal because it is merely one implementation of receiving the information signals with no new or unexpected results.
With respect claim 14, Cheng claims the first plurality of information bits carries information related to at least one object that is detected by the receiver and is not detected by the other system (para 28, the forward radar 110 transmits forward communication radar waves FCRW toward the preceding vehicle 150. With the reflected FCRW, referred to RFCRW, from the preceding vehicle 150 back into the forward radar 110 of the host vehicle 130, the relative distance and velocity of the host vehicle 130, with respect to preceding vehicle 150, are calculated). It would have been obvious to modify U.S. Patent No. 9954955 to include the first plurality of information bits carries information related to at least one object that is detected by the receiver and is not detected by the other system because it is expected the detected of the other vehicle can detect itself.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9954955 in view of Cheng and Sakuma.
With respect to claim 15, Sakuma teaches the other system is another radar sensing system (para 23, the inter-vehicle communication devices 11 equipped in other vehicles). It would have been obvious to modify U.S. Patent No. 9954955 in view of Cheng to include the other system is another radar sensing system because it would allow communication between the two vehicles to help prevent an collision.
Claims 1 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10536529 in view of Kagawa. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1 and 12, U.S. Patent No. 10536529 claims a shared radar sensing and communications system for a vehicle (claim 11), the system comprising: a transmitter configured to modulate radio signals based on a first spreading code, wherein the first spreading code is defined at least in part by a first plurality of information bits, wherein the first plurality of information bits encodes selected information, and wherein the transmitter is configured to transmit the modulated radio signals (claim 11); and a receiver configured to receive at least one of: a first radio signal that includes the transmitted radio signals transmitted by the transmitter and reflected from objects in an environment, wherein said receiver is operable to process the first radio signal to detect objects in the environment (claim 11); 
With respect to claim 1 and 12, The second radio signal is not a required feature of the claim since the receiver is only configured to receive a first radio signal or second radio signal, however in the interest of compact prosecution it is noted claim 12 claims a second radio signal transmitted from another system, wherein said second radio signal carries a second plurality of information bits, wherein said receiver is operable to process the second radio signal to determine the second plurality of information bits, and wherein the second plurality of information bits are encoded with information selected by the other system is an alternative for the receiver to receive a second radio signal (claim 12).
U.S. Patent No. 10536529 does not claim the first spreading code is defined at least in part by a first plurality of information bits, wherein the first plurality of information bits encodes selected information
Kagawa teaches the first spreading code is defined at least in part by a first plurality of information bits, wherein the first plurality of information bits encodes selected information (para 194, the first spreading code is defined at least in part by a first plurality of information bits, wherein the first plurality of information bits encodes selected information”). It would have been obvious to modify U.S. Patent No. 10536529 to include the first spreading code is defined at least in part by a first plurality of information bits, wherein the first plurality of information bits .
Claims 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10536529 in view of Kagawa and Shirakawa et al (US 20090079617). Claim 1 is rejected as described above.
With respect to claim 2, Shirakawa teaches the first plurality of information bits are mapped to one of +1 and -1, and used to modulate or multiply the radio signals (para 30-38). It would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include the first plurality of information bits are mapped to one of +1 and -1, and used to modulate or multiply the radio signals because it is merely a substitution of a well-known bits structure of a spread spectrum signal with no new or unexpected results.
Claims 3-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10536529 in view of Kagawa and Suzuki et al (US 20070164896). Claim 1 is rejected as described above.
With respect to claim 3, Suzuki teaches the first plurality of information bits are arranged in a block structure with a series of preamble bits followed by a finite quantity of information bits (para 43 and 47). It would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include the first plurality of information bits are arranged in a block structure with a series of preamble bits followed by a finite quantity of information bits because it is merely a substitution of a well-known method to modulate a transmitted signal with no new or unexpected results.
With respect to claim 4, Suzuki teaches the length of the block structure is determined by a frequency and timing offset between the transmitter and another radar sensing system receiving the transmitted radio signals modulated by the second spreading code (para 31). It would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include the length of the block structure is determined by a frequency and timing offset between the . 
Claims 5, 7-11, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10536529 in view of Kagawa and Sakuma (US 20090237293). Claims 1 and 12 are rejected as described above.
With respect claim 5, Sakuma teaches the other system is another radar sensing system (para 23, the inter-vehicle communication devices 11 equipped in other vehicles). It would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include the other system is another radar sensing system because it would allow communication between other vehicle to help prevent an collision.
With respect claim 7 and 18, Sakuma teaches a plurality of transmitters (fig 1, items 13 and 21), wherein a first subset of transmitters of the plurality of transmitters are used in the detection of objects in the environment (fig 1, item 21), and wherein a second subset of transmitters of the plurality of transmitters are used to communicate information bits to another radar sensing system (fig 1, item 13). IT would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include a plurality of transmitters wherein a first subset of transmitters of the plurality of transmitters are used in the detection of objects in the environment and wherein a second subset of transmitters of the plurality of transmitters are used to communicate information bits to another radar sensing system because it is merely a substitution of the transmitter of U.S. Patent No. 10536529 with the transceiver system of Sakuma with no new or unexpected results.
With respect claim 8 and 19, Sakuma teaches the second subset of transmitters of the plurality of transmitters is configured to transmit with a narrowed focus in a direction of the other radar sensing system (fig 2, infrastructural information and para 29 he way pieces of the infrastructural information of vehicle A, vehicle B, and vehicle C are transmitted toward U.S. Patent No. 10536529 in view of Kagawa to include the second subset of transmitters of the plurality of transmitters is configured to transmit with a narrowed focus in a direction of the other radar sensing system and wherein the first subset of transmitters of the plurality of transmitters is configured to transmit with a broad focus away from the equipped vehicle because it would allow the device to determine a wide view of the environment and narrowly communication information with just one other vehicle in the area.
With respect claim 9 and 20, Sakuma teaches a plurality of receivers, wherein a first subset of receivers of the plurality of receivers are used in the detection of objects in the environment (fig 1, item 21), and wherein a second subset of receivers of the plurality of receivers are used to receive the second plurality of information bits from the other transmitter (fig 1, item 13). IT would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include a plurality of receivers, wherein a first subset of receivers of the plurality of receivers are used in the detection of objects in the environment and wherein a second subset of receivers of the plurality of receivers are used to receive the second plurality of information bits from the other transmitter because it is merely a substitution of the transmitter of U.S. Patent No. 10536529 in view of Kagawa with the receiver system of Sakuma with no new or unexpected results.
With respect to claim 10, Sakuma teaches the second plurality of information bits carries information related to at least one object that is not detected by the receiver and that is detected by the other system (fig 2 shows the radar of Vehicle E not detecting vehicle c and vehicle C sending infrastructural information to vehicle c. paragraph 29 discloses the information being the ID and GPS information of the vehicle). IT would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include the second plurality of information bits carries 
With respect to claim 11, Sakuma teaches a display, wherein the display is configured to display information related to the at least one object that is not detected by the receiver but that is detected by the other system (para 89, “the position included in the vehicle-in-danger information is displayed on the display 35 so that the positional relation between the receiving vehicle and the subject vehicle can be understood. Specifically, the positions of the subject vehicle and the vehicle included in the vehicle-in-danger information are indicated on a map” when vehicle C is in the vehicle in danger zone it would be included on the map). IT would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include the a display, wherein the display is configured to display information related to the at least one object that is not detected by the receiver but that is detected by the other system because it would give the operator a visual indication about other vehicles in the vicinity.
Claims 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10536529 in view of Kagawa, Sakuma (US 20090237293), and KIM (KR 101010522). Claims 5 are rejected as described above.
With respect to claim 6, Kim teaches the first plurality of information bits carries information related to at least one object that is detected by the receiver and is not detected by the other radar sensing system (the reception time of the reflected signal reflected by the radar signal is confirmed). It would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa, and Sakuma to .
Claims 13-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10536529 in view of Kagawa and Cheng et al (US 20070096885). Claims 12 are rejected as described above.
With respect claim 13, Cheng teaches sequentially receiving, with the receiver, both the first radio signal and the second radio signal (fig 1 shows RFCRW signal and the BCRW signal being received by the filter). IT would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include sequentially receiving, with the receiver, both the first radio signal and the second radio signal because it is merely one implementation of receiving the information signals with no new or unexpected results.
With respect claim 14, Cheng claims the first plurality of information bits carries information related to at least one object that is detected by the receiver and is not detected by the other system (para 28, the forward radar 110 transmits forward communication radar waves FCRW toward the preceding vehicle 150. With the reflected FCRW, referred to RFCRW, from the preceding vehicle 150 back into the forward radar 110 of the host vehicle 130, the relative distance and velocity of the host vehicle 130, with respect to preceding vehicle 150, are calculated). It would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include the first plurality of information bits carries information related to at least one object that is detected by the receiver and is not detected by the other system because it is expected the detected of the other vehicle can detect itself.
Claims 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10536529 in view of Kagawa and Cheng et al (US 20070096885) and Sakuma (US 20090237293).
With respect claim 15, Sakuma teaches the other system is another radar sensing system (para 23, the inter-vehicle communication devices 11 equipped in other vehicles). It would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include the .
Claims 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10536529 in view of Kagawa, and KIM (KR 101010522). Claim 12 are rejected as described above.
With respect to claim 16, Kim teaches the first plurality of information bits carries information related to at least one object that is detected by the receiver and is not detected by the other radar sensing system (the reception time of the reflected signal reflected by the radar signal is confirmed). It would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include the first plurality of information bits carries information related to at least one object that is detected by the receiver and is not detected by the other radar sensing system because it would give the other system information about objects or vehicles it may not be able to see.
Claims 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10536529 in view of Kagawa, and KIM and Sakuma. Claim 16 are rejected as described above.
With respect to claim 17, Sakuma teaches a display, wherein the display is configured to display information related to the at least one object that is not detected by the receiver but that is detected by the other system (para 89, “the position included in the vehicle-in-danger information is displayed on the display 35 so that the positional relation between the receiving vehicle and the subject vehicle can be understood. Specifically, the positions of the subject vehicle and the vehicle included in the vehicle-in-danger information are indicated on a map” when vehicle C is in the vehicle in danger zone it would be included on the map). IT would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa and KIM to include the a display, wherein the display is configured to display information related to the at least one object .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (KR 101010522) in view of Kagawa et al (US 20100202495). 
With respect to claim 1 and 12, Kim
Kim does not teach the first spreading code is defined at least in part by a first plurality of information bits, wherein the first plurality of information bits encodes selected information
With respect to claim 1 and 12, Kagawa teaches the first spreading code is defined at least in part by a first plurality of information bits, wherein the first plurality of information bits encodes selected information (para 194, the first spreading code is defined at least in part by a first plurality of information bits, wherein the first plurality of information bits encodes selected information”). It would have been obvious to modify Kim to include the first spreading code is defined at least in part by a first plurality of information bits, wherein the first plurality of information bits encodes selected information because it is expected that a spread spectrum code would be encoded with bits.
With respect to claim 1 and 12, since the receiver is configured to receive one of a first radio signals and a second radio signal, the claim does not require the second radio signal. In the interest of compact prosecution, if claim 1 and 12 were amended to include the second radio signal, it would be rejected as follows. Kagawa teaches a second radio signal transmitted from another system, wherein said second radio signal carries a second plurality of information bits, wherein said receiver is operable to process the second radio signal to determine the second plurality of information bits, and wherein the second plurality of information bits are encoded with information selected by the other system (para 23, 24, and 26, “the receiver is able to select a communication device (transmitter) to communicate with, prior to establishment of communication, on the basis of the computation of correlation between the data that the transmitter sends in the spread spectrum mode by using the Spread Code (PN code) obtained by converting the position information set as a parameter for the condition for selecting (tuning to) a communication partner, and the PN code (despread code) that the receiver itself finds on the basis of the position information set as a parameter for the condition”.) It would have been obvious to modify Kim to include a second radio signal transmitted from another system, wherein said second radio signal carries a second plurality of information bits, wherein said 
With respect to claim 16, Kim teaches the first plurality of information bits carries information related to at least one object that is detected by the receiver and is not detected by the other radar sensing system (page 4, lines 28-32, the reception time of the reflected signal reflected by the radar signal is confirmed. There is no evidence that the other vehicle received information about the vehicle the signal reflected off).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM view of Kagawa as applied to claim 1 above, and further in view of Shirakawa et al (US 20090079617).
With respect to claim 2, Shirakawa teaches the first plurality of information bits are mapped to one of +1 and -1, and used to modulate or multiply the radio signals (para 30-38, for example, 1 for each integration interval (if out of phase, -1)). It would have been obvious to modify KIM in view of Kagawa to include the first plurality of information bits are mapped to one of +1 and -1, and used to modulate or multiply the radio signals because it is merely a substitution of a well-known bits structure of a spread spectrum signal with no new or unexpected results.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM view of Kagawa as applied to claim 1 above, and further in view of Suzuki et al (US 20070164896).
With respect to claim 3, Suzuki teaches the first plurality of information bits are arranged in a block structure with a series of preamble bits followed by a finite quantity of information bits (para 43,  A preamble part 171 including a known waveform pattern comes first and para 47). It would have been obvious to modify KIM in view of Kagawa to include the first plurality of information bits are arranged in a block structure with a series of preamble bits followed by a 
With respect to claim 4, Suzuki teaches the length of the block structure is determined by a frequency and timing offset between the transmitter and another radar sensing system receiving the transmitted radio signals modulated by the second spreading code (para 31,  If it is the received signal of a radar wave which the own car transmitted, a cross-correlation with a known waveform pattern of a certain length is taken in a pattern detection part 134 and then the control part 123 is triggered at a timing, in which a high correlation has been obtained, in order to remove the influence of multipath. The control part 123 obtains the trigger timing from the timer 135 and stores this as the reception timing. The transmission timing and reception timing are sent to the vehicle-to-vehicle distance measurement part 126. The vehicle-to-vehicle distance measurement part 126 calculates the distance A between the own vehicle 100 and the vehicle 101 from the time difference between the transmission timing and the reception timing of the radar wave, which time difference has been sent from the control part ). It would have been obvious to modify KIM in view of Kagawa to include the length of the block structure is determined by a frequency and timing offset between the transmitter and another radar sensing system receiving the transmitted radio signals modulated by the second spreading code because it is merely a substitution of a well-known method to modulate a transmitted signal with no new or unexpected results.
Claims 5-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM view of Kagawa as applied to claim 1 and 12 above, and further in view of Sakuma (US 20090237293).
With respect claim 5, Sakuma teaches the other system is another radar sensing system (para 23, the inter-vehicle communication devices 11 equipped in other vehicles). It would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa to include the 
With respect to claim 6, Kim teaches the first plurality of information bits carries information related to at least one object that is detected by the receiver and is not detected by the other radar sensing system (page 4, lines 28-32, the reception time of the reflected signal reflected by the radar signal is confirmed. There is no evidence that the other vehicle received information about the vehicle the signal reflected off).
With respect to claim 7 and 18, Sakuma teaches a plurality of transmitters (fig 1, items 13 and 21), wherein a first subset of transmitters of the plurality of transmitters are used in the detection of objects in the environment (fig 1, item 21), and wherein a second subset of transmitters of the plurality of transmitters are used to communicate information bits to another radar sensing system (fig 1, item 13). IT would have been obvious to modify KIM in view of Kagawa to include a plurality of transmitters wherein a first subset of transmitters of the plurality of transmitters are used in the detection of objects in the environment and wherein a second subset of transmitters of the plurality of transmitters are used to communicate information bits to another radar sensing system because it is merely a substitution of the transceiver of Kim with the transceiver system of Sakuma with no new or unexpected results.
With respect to claim 8 and 19, Sakuma teaches the second subset of transmitters of the plurality of transmitters is configured to transmit with a narrowed focus in a direction of the other radar sensing system (fig 2, infrastructural information and para 29 he way pieces of the infrastructural information of vehicle A, vehicle B, and vehicle C are transmitted toward vehicle E on the above assumption), and wherein the first subset of transmitters of the plurality of transmitters is configured to transmit with a broad focus away from the equipped vehicle (fig 2, radar radar). IT would have been obvious to modify KIM in view of Kagawa to include the second subset of transmitters of the plurality of transmitters is configured to transmit with a narrowed focus in a direction of the other radar sensing system and wherein the first subset of 
With respect to claim 9 and 20, Sakuma teaches a plurality of receivers, wherein a first subset of receivers of the plurality of receivers are used in the detection of objects in the environment (fig 1, item 21, and wherein a second subset of receivers of the plurality of receivers are used to receive the second plurality of information bits from the other transmitter (fig 1, item 13). IT would have been obvious to modify KIM in view of Kagawa to include a plurality of receivers, wherein a first subset of receivers of the plurality of receivers are used in the detection of objects in the environment and wherein a second subset of receivers of the plurality of receivers are used to receive the second plurality of information bits from the other transmitter because it is merely a substitution of the transmitter of KIM with the receiver system of Sakuma with no new or unexpected results.
With respect to claim 10, Sakuma teaches the second plurality of information bits carries information related to at least one object that is not detected by the receiver and that is detected by the other system (fig 2 shows the radar of Vehicle E not detecting vehicle c and vehicle C sending infrastructural information to vehicle c. paragraph 29 discloses the information being the ID and GPS information of the vehicle). IT would have been obvious to modify KIM in view of Kagawa to include the second plurality of information bits carries information related to at least one object that is not detected by the receiver and that is detected by the other system because it would give the host vehicle information about vehicles that it can’t detect and help avoid an accident.
With respect to claim 11 and 17, Sakuma teaches a display, wherein the display is configured to display information related to the at least one object that is not detected by the receiver but that is detected by the other system (para 89, “the position included in the vehicle-in-danger information is displayed on the display 35 so that the positional relation between the KIM in view of Kagawa to include the a display, wherein the display is configured to display information related to the at least one object that is not detected by the receiver but that is detected by the other system because it would give the operator a visual indication about other vehicles in the vicinity.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM view of Kagawa as applied to claim 12 above, and further in view of Cheng.
With respect claim 13, Cheng teaches sequentially receiving, with the receiver, both the first radio signal and the second radio signal (fig 1 shows RFCRW signal and the BCRW signal being received by the filter). IT would have been obvious to modify KIM view of Kagawa to include sequentially receiving, with the receiver, both the first radio signal and the second radio signal because it is merely one implementation of receiving the information signals with no new or unexpected results.
With respect claim 14, Cheng claims the first plurality of information bits carries information related to at least one object that is detected by the receiver and is not detected by the other system (para 28, the forward radar 110 transmits forward communication radar waves FCRW toward the preceding vehicle 150. With the reflected FCRW, referred to RFCRW, from the preceding vehicle 150 back into the forward radar 110 of the host vehicle 130, the relative distance and velocity of the host vehicle 130, with respect to preceding vehicle 150, are calculated). It would have been obvious to modify KIM view of Kagawa.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM view of Kagawa in view of Cheng as applied to claim 14 above, and further in view of Sakuma.
With respect claim 15, Sakuma teaches the other system is another radar sensing system (para 23, the inter-vehicle communication devices 11 equipped in other vehicles). It would have been obvious to modify U.S. Patent No. 10536529 in view of Kagawa in view of Cheng to include the other system is another radar sensing system because it would allow communication between other vehicle to help prevent an collision.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aizawa (JP 2010243330) teaches a combined communications and radar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648